          Case 6:20-cv-06038-DGL Document 9 Filed 07/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

ANTONIO TONY ARENA,
                                                                        DECISION AND ORDER
                                       Plaintiff,
                                                                        20-CV-6038L

                       v.


KATHRYN L. SMITH, et al.,

                              Defendants.
________________________________________________




       By Order entered July 13, 2020, the United States Court of Appeals for the Second Circuit

transferred plaintiff Antonio Arena’s motion for leave to proceed in forma pauperis (“IFP”) on

appeal (Dkt. #8) to this Court for a determination of the IFP status.

       I deny the motion for Antonio Arena to proceed IFP on appeal. I denied Arena’s application

to proceed IFP before the District Court and dismissed the Complaint (Dkt. #3). As the Court noted

in that Decision, the IFP application was defective in many respects and the Complaint was basically

incomprehensible.

       This plaintiff is a frequent litigator and this Court has previously denied an IFP application in

19-CV-6782. Plaintiff failed to pursue that action. In addition, this Court has previously dismissed

at least one cause of action (15-CV-6730) as being entirely without merit. In that case, plaintiff

never bothered to respond to the defendants’ motion to dismiss.
         Case 6:20-cv-06038-DGL Document 9 Filed 07/22/20 Page 2 of 2




                                      CONCLUSION

      Plaintiff’s motion to proceed in forma pauperis on appeal (Dkt. #8) is DENIED.

      IT IS SO ORDERED.



                                   _______________________________________
                                            DAVID G. LARIMER
                                          United States District Judge
Dated: Rochester, New York
       July 22, 2020




                                             2
